DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
1) biasing element in claims 1 and 18 to be a spring assembly including resilient members as disclosed in para. [74] of Applicant’s specification;
2) biasing assembly in claim 19 to be a spring assembly including resilient members as disclosed in para. [74] of Applicant’s specification; and
3) reciprocating members in claim 17 to be links as disclosed in paras. [28],[71] of Applicant’s specification.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 last paragraph recites “left and right lower reciprocating members, each operatively connected to respective one of the left and right crank arms, each of the crankshaft, and each of the left and right lower reciprocating members supporting a respective pedal each of the crankshaft.”  Suggested correction is to replace the phrase “each of the crankshaft” to recite “wherein the crankshaft.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hervig (US Pat. No. 6,241,639, June 5, 2001)
Regarding claim 1, Hervig teaches a pedal assembly 10 (i.e., a “rocking pedal” see Fig. 2 below, col. 2, line 64-4) for a stationary exercise machine (i.e., stationary bicycle, see claim 13, col. 2, lines 30-31,52), the pedal assembly 10 comprising: a foot plate (i.e., pedal frame 26 having foot strap 56, see col. 3, lines 62-63, and Fig. 2 below) configured to support a foot of a user of the stationary exercise machine; a shaft (i.e., pedal housing 16) coupled to the foot plate 26 (i.e., housing 16 coupled via set screws 52 or support arm 22 in Fig. 2 below, see col. 3, lines 45-49) and rotatably joined to a movable component (i.e., housing 16 is rotatable relative to crank arm 58 and/or shaft 18, see col. 3, lines 8-12) of the stationary exercise machine, wherein the shaft 16 is rotatable with the footplate 26 (i.e., when housing 16 rotates, foot plate 26 rotates because they are rigidly coupled via screws 52 or support arm 22), and a biasing element (i.e., cushioning pads 46 which can be springs, see col. 3, lines 33-38) operatively 

    PNG
    media_image1.png
    520
    771
    media_image1.png
    Greyscale

         
    PNG
    media_image2.png
    446
    787
    media_image2.png
    Greyscale

Regarding claim 2, Hervig teaches wherein the shaft 16 is rigidly coupled to the foot plate 26 (i.e., housing 16 coupled via set screws 52 or support arm 22 in Fig. 2 above, see col. 3, lines 45-49).  
Regarding claim 3, Hervig teaches wherein the shaft 16 extends from a side of the foot plate 26 (i.e., as shown in Fig. 2 above, the shaft 16 extends from a bottom side of foot plate 26, in alternative embodiment shown in Fig. 3 above, shaft 16 extends from a left side of foot plate 26).  
Regarding claim 19, Hervig teaches a stationary exercise machine (i.e., stationary bicycle having movable crank arms 58, see claim 13, col. 2, lines 30-31,52, and Fig. 2) .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hervig, as applied to claims 1 and 19 above, in view of Stearns et al. (US Pat. No. 6,485,395, Nov. 26, 2002) (herein “Stearns”)

Regarding claim 17, Hervig teaches a stationary exercise machine (i.e., stationary bicycle having movable crank arms 58, see claim 13, col. 2, lines 30-31,52, and Fig. 2) comprising the pedal assembly 10 (see Fig. 2 above, where the pedal assembly 10 is removably attached to the crank arm 58 via a thread end 20 of a shaft 18), but is silent in explicitly teaching, wherein the movable component is one of a pair of reciprocating members, and each of the pair of reciprocating members is associated with a respective pedal assembly.
Stearns, however, in an analogous exercise device teaches a stationary exercise machine (i.e., stationary bicycle, see Figs. 2-3 below) comprising cyclical pedals 1040,1042 each attached to a crank arm 1015, each pedal 1040,1042 being attached to a respective movable reciprocating member 1052,1053 (i.e., which reciprocate up/down as the pedals 1040,4042 rotate with the crank arms 1015, col. 2, lines 46-54), where each of the pair of reciprocating members 1052,1053 is associated with a respective pedal 1040,1042.  (See Figs. 2-3 below, and col. 2, lines 46-54)
[AltContent: textbox (crankshaft)][AltContent: arrow]
    PNG
    media_image3.png
    577
    465
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    593
    476
    media_image4.png
    Greyscale


Regarding claim 20, Hervig teaches wherein the plurality of movable links comprises: left and right crank arms 58, but is silent in explicitly teaching that the stationary exercise machine comprises a crankshaft pivotally supported by the frame and rotatable about a crank axis, and wherein the plurality of movable links comprises: left and right crank arms each rigidly connected to opposite sides of the crankshaft such that rotation of either of the first or second crank arm 58 causes rotation of the crankshaft; and left and right lower reciprocating members, each operatively connected to respective one of the left and right crank arms 58, each of the crankshaft, and each of the left and right lower reciprocating members supporting a respective pedal assembly 10 pivotally joined to the respective lower reciprocating member.  
Stearns, however, in an analogous exercise device teaches a stationary exercise machine (i.e., stationary bicycle, see Figs. 2-3 above), having a crankshaft (see annotated Fig. 2 above, the crankshaft extending through a vertical post of the machine) pivotally supported by a frame 1 and rotatable about a crank axis (i.e., horizontal axis through the crankshaft, see Fig. 2 above), and wherein the plurality of movable links comprises: left and right crank arms 1015 (see Fig. 2 above) each rigidly connected to opposite sides of the crankshaft (see annotated Fig. 2 above) such that rotation of either of the first or second crank arm 1015 causes rotation of the crankshaft (i.e., when one crank arm 1015 rotates, it causes the opposing crank arm 1015 to rotate with the crankshaft to provide a cyclical rotating motion); and left and right lower reciprocating members 1052,1053, each operatively connected to respective one of the left and 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify or substitute the exercise device (stationary bike) of Hervig, with an alternative stationary bike stationary exercise machine comprising a crankshaft pivotally supported by a frame and rotatable about a crank axis, and wherein the plurality of movable links comprises: left and right crank arms 1015 (substituting the crank arms 58 of Hervig) each rigidly connected to opposite sides of the crankshaft such that rotation of either of the first or second crank arm 1015 causes rotation of the crankshaft; and left and right lower reciprocating members 1052,1053, each operatively connected to respective one of the left and right crank arms 1015, each of the crankshaft, and each of the left and right lower reciprocating members 1052,1053 supporting a respective pedal assembly 10 (i.e., where the pedal assembly 10 of Hervig can be attached to the crank arms 1015) pivotally joined to the respective lower reciprocating member, as taught by Stearns in order to exercise the a user’s arms in addition to a foot cycling exercise motion with a rocking pedal.

Allowable Subject Matter
Claim 18 is allowed 
Claims 4-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4 (which claims 5-16 depend therefrom), none of the prior art alone or in combination teach the limitations of claim 1 and further reciting wherein the shaft is received in a bearing rigidly coupled to the movable component of the stationary exercise machine.  


Response to Arguments
Applicant’s arguments filed on 12/28/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW S LO/Primary Examiner, Art Unit 3784